By the court:
Slidell, J.
After a cai’eful perusal of the evidence in this cause, we are not satisfied with the verdict and judgment below, and think the justice of the case will be more clearly ascertained, by subjecting it to further examination. We think there is reason to believe, that on further investigation, a larger amount, than was awarded by the jury, will be found due to the plaintiff from the succession of Bell. We are also of opinion, that the question whether Paxton was a bond fide purchaser without notice, should be further investigated. With regard, at least, to a portion of the property, the jury seems to have overlooked the fact, as we understand the evidence, that it was comprehended in a mortgage given by Long, acting for the firm of Bell and Long, in the year 1836, which mortgage appears to have been duly recorded in the mortgage office. The books of that office were in existence when Bell, in his individual name, sold the land and slaves to Paxton, although they have since been destroyed-It appears that Paxton consulted counsel about Bell’s title, and the parish records were examined. It is a circumstance calculated to throw doubt over the transaction, that after this examination, the saje was not made by notarial *580act, which would, in the usual course of business, have been accompanied by a mortgage certificate, (Civil Code, 3328,) but by an act under private signature. We point to this circumstance, among others, as one of the considerations which have induced us to remand the cause. We also remark that the district judge, in refusing a new trial, expresses his dissatisfaction with the verdict. There is an obscurity in the case as now presented, arising, perhaps, in some degree, from the destruction of the parish records, which prevents us from coming to a satisfactory conclusion, and which, on a new trial, the parties will have an opportunity of clearing up.
Judgment reversed, and cause remanded; appellees to pay costs of appeal.